           Case 1:17-vv-01414-UNJ Document 36 Filed 10/24/18 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1414V
                                   Filed: September 21, 2018
                                         UNPUBLISHED


    CHARLES THOMPSON,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On October 3, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as
a result of an influenza vaccination on September 8, 2016. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On June 18, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for GBS. On September 20, 2018, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $180,000.00
compromised of $160,000.00 for past and future pain and suffering, and $20,000.00 for
past and future unreimbursed expenses. Proffer at 2. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Based on the record as a

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01414-UNJ Document 36 Filed 10/24/18 Page 2 of 5



whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $180,000.00 in the form of a check payable to
petitioner, Charles Thompson. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
           Case 1:17-vv-01414-UNJ Document 36 Filed 10/24/18 Page 3 of 5



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
CHARLES THOMPSON,                   )
                                    )
       Petitioner,                  )    No. 17-1414V ECF
                                    )
              v.                    )    Chief Special Master Dorsey
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                        PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On October 3, 2017, Charles Thompson (“petitioner”) filed a petition seeking

compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1

to -34, as amended. Petitioner alleges that, as a result of receipt of an influenza vaccination on

September 8, 2016, he suffered Guillain-Barré Syndrome (“GBS”), which is an injury listed on

the Vaccine Injury Table (“Table”) for the flu vaccine. 2 Petition at 1. On June 11, 2018,

respondent filed his Vaccine Rule 4(c) report, conceding entitlement to compensation for a Table

injury of GBS. On June 18, 2018, the Chief Special Master issued a ruling on entitlement,

finding that petitioner was entitled to compensation for a Table injury of GBS.

II.    Items of Compensation

       Petitioner has alleged entitlement to the following elements of compensation: past and



       1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
       2
           The Table is located at 42 C.F.R. § 100.3.
           Case 1:17-vv-01414-UNJ Document 36 Filed 10/24/18 Page 4 of 5




future pain/suffering, past unreimbursed expenses, and future unreimbursed expense. Based

upon the evidence of record, respondent proffers that petitioner should be awarded $160,000.00

for past and future pain/suffering, and $20,000.00 for past and future unreimbursed expenses, for

a total of $180,000.00. This amount represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $180,000.00, in the form of a check payable to petitioner. 3

Petitioner agrees.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division




       3
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
        Case 1:17-vv-01414-UNJ Document 36 Filed 10/24/18 Page 5 of 5




                                   /s/Darryl R. Wishard
                                   DARRYL R. WISHARD
                                   Senior Trial Attorney
                                   Torts Branch, Civil Division
                                   U. S. Department of Justice
                                   P.O. Box l46, Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Direct dial: (202) 616-4357
Dated: September 20, 2018          Fax: (202) 616-4310




                                      3
